DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkideswaran (US 2021/0206468).

As for claims 1-9 and 18-20, Venkideswaran discloses the invention as claimed, including:

1. An apparatus comprising: 
comparator having a first input coupled to a pull-up or pull-down impedance [abstract; paragraphs 0028-0029, 0086-0088, fig. 1, element 102, controller; fig. 12, controller which is connected to GPIOs having pull-up and/or pull-down impedances; controller compares ], and 
a second input to receive an adjustable threshold [abstract; paragraphs 0025, 0088, 0035-0037, figs. 1 8B, 8C and 12; wherein the controller adjusts thresholds of various parameters including voltage]; and 
a sequential circuitry coupled to the comparator, wherein an output of the comparator is to sample a data input of the sequential circuitry, wherein an output of the sequential circuitry is to provide an indicator to a processor to throttle a voltage and/or frequency of the processor [fig. 1, paragraphs 0035-0037 – fig. 1 showing sequential circuitry provides input the controller thereby providing throttling to a processor (paragraphs 0088-0090, fig. 12)].  
2. The apparatus of claim 1. wherein the pull-up or pull-down impedance is associated with a USB Type-C port [see as cited in claim 1, especially paragraph 0088].  
3. The apparatus of claim 2 comprises logic to execute software to detect USB Type-C power delivery pull-down impedance voltage or protocol packets and to generate throttle hints for the processor [paragraphs 0031, 0041, 0051, 0087, 0090 and as cited in claim 1].  
4. The apparatus of claim 3. comprises fuel gauge to monitor parameters of a battery. wherein the software is to utilize the fuel gauge to determine fine grain power loss or gain information on connection of a peripheral or charger to the USB Type-C port [fig. 1 and 12 as cited in claim 1; paragraphs 0028, 0035, 0058 – showing that the fuel gauge(s) sensors monitor battery parameters, and as cited in claim 3].  
5. The apparatus of claim 3. wherein the software is to determine a net power loss or gain available to the processor to proportionally scale the throttle [abstract; Figs. 8B-8D; paragraphs 0029, 0031, 0077-0078 – power budget is determined by system parameter measurements (for example, voltage levels/power loss or gains].  
6. The apparatus of claim 1, wherein the adjustable threshold is based on USB Type-C charger [paragraph 0022].  
7. The apparatus of claim 1, wherein the adjustable threshold is adjusted by a firmware [paragraph 0031, 0076-0077, 0090].  
8. The apparatus of claim 7, wherein the firmware is to clear the indicator after the processor boots [paragraphs 0025, 0090 - reset].  
9. The apparatus of claim 1, wherein the comparator is a voltage time sampling comparator [paragraph 0058; Figs. 8A-8D].  
18. A machine-readable storage media having machine-executable instructions that when executed cause one or more machines to perform a method comprising: detecting USB Type-C power delivery protocol packets and to generate throttle hints for a processor when a peripheral or charger to is coupled to a USB Type-C port; utilizing a fuel gauge to determine fine grain power loss or gain information on connection of the peripheral or charger to the USB Type-C port; and triggering a throttle indication for the processor based on the detecting and utilizing.  
19. The machine-readable storage media of claim 18, having machine-executable instructions that when executed cause the one or more machine to perform a further method comprising: determining a net power loss or gain available to the processor to proportionally scale the throttle [see as cited in claim 5].  
20. The machine-readable storage media of claim 18, wherein the USB Type-C port connects to one of charger power source, USB storage, dock, power sink device, or a device capable of role reversals between source and sink, and wherein the one or more machines comprise a power management integrated circuit, and wherein the processor comprises a system-on-chip [paragraphs 0025, fig. 1, fig. 12, paragraphs 0026-0027, 0078, 0088, 0090].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkideswaran (US 2021/0206468) in view of Lee (US 2016/0049822).

As for claims 10-17, Venkideswaran discloses the invention substantially as claimed including:

10. A system comprising: 
a memory [fig. 12; paragraph 0090]; 
a processor coupled to the memory [Fig. 12; element 1230]; 
a power management integrated circuit coupled to the processor [fig. 1, element 100 and figure 12, paragraphs 0086, 0088], a wireless interface to allow the processor to communicate with another device [paragraphs 0022, 0093 – wherein device such as the laptop, notebook computer, and/or mobile device are interpreted to incorporate wireless communications capabilities since at the time the reference filing date all devices of such type are all manufactured with the capabilities], wherein the power management integrated circuit includes: 
a comparator having a first input coupled to a pull-up or a pull-down impedance of the Type-C CC signal lines [see as cited in claim 1, figs. 1 and 12, and paragraph 0088], and 
a second input to receive an adjustable threshold [see as cited in claim 1]; and to provide an indicator to a processor to throttle a voltage and/or frequency of the processor [see as cited in claim(s) 1 and 3].  
11. The system of claim 10, wherein the pull-up or the pull-down impedance is associated with a USB Type-C port [see as cited in claim 2].  
12. The system of claim 11, wherein the power management integrated circuit comprises logic to execute software to detect USB Type-C power delivery protocol packets and to generate throttle hints for the processor [see as cited in claim 3].  
13. The system of claim 12, wherein the power management integrated circuit comprises fuel gauge to monitor parameters of a battery, wherein the software is to utilize the fuel gauge to determine fine grain power loss or gain information on connection of a peripheral or charger to the USB Type-C port [fig. 1 and 12 as cited in claim 1; paragraphs 0028, 0035, 0058 – showing that the fuel gauge(s) sensors monitor battery parameters, and software determines gain or loss as cited in claim 3-5].  
14. The system of claim 13, wherein the software is to determine a net power loss or gain available to the processor to proportionally scale the throttle [see as cited in claims 3-5].
15. The system of claim 10, wherein the adjustable threshold is based on USB Type-C VBUS Provider or Source [paragraph 0026; fig. 1].  
16. The system of claim 10, wherein the adjustable threshold is adjusted by a firmware [see as cited in claim 7].  
17. The system of claim 16, wherein the firmware is to clear the indicator after the processor boots [see as cited in claim 8].  

Venkideswaran does not specifically disclose [claim 10] a flip-flop coupled to the comparator, wherein an output of the comparator is to sample a data input of the flip-flop, wherein an output of the flip-flop is used to provide indication.

Lee discloses [claim 10] a flip-flop coupled to the output of a comparator which is then used to provide a power indication [see paragraph 0102 and figs. 1 and 3].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosures of Venkideswaran and Lee because one of ordinary skill in the art would have sought to utilize flip-flops for the purpose of accurate data capture and output in order to provide the ability to generate outputs that are properly timed [see Lee paragraph 0111].  By providing accurately timed outputs, one of ordinary skill would have improved Venkideswaran’s system when power sources quickly change due events such as adapter being plugged or unplugged or changing device connectivity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 3, 2022